Citation Nr: 9933501	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-14 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD), from January 18, 1996?

2.  Entitlement to an increased rating for bilateral 
chondromalacia, currently rated as 10 percent disabling.

3.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1982.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the latest of which was entered 
in July 1998, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  In March 
1999, a hearing was held at the Board before the undersigned 
Member of the Board.

On appeal the veteran has raised the issue of entitlement to 
service connection for fibromyalgia secondary to a post 
traumatic stress disorder.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  


REMAND

This claim involves, in pertinent part, an appeal from an 
original rating decision which granted service connection for 
post traumatic stress disorder.  Accordingly, the provisions 
governing staged ratings as announced in Fenderson v. West, 
12 Vet. App. 119, 126 (1999), are for consideration.  
Significantly, however, the record shows that before the 
provisions of Fenderson may be considered, additional 
development is in order.

In this regard, the appellant reports being the victim of 
several preservice and postservice stressors in addition to 
the inservice sexual assault/harassment which formed the 
basis for the RO's grant of service connection.  These 
include a report that the veteran was the victim of sexual 
abuse/molestation as a child, a report that she survived a 
hurricane postservice; and a report that a stressor arises 
out the bombing at the Federal Building in Oklahoma City in 
1995.  As the veteran is only service connected for PTSD 
stemming from inservice stressors it is necessary that any 
preservice or postservice stressor, as well as the pathology 
stemming therefrom, be carefully and clearly distinguished 
from that which is due to the inservice stressors.  As this 
has yet to be accomplished further development is in order.

Secondly, the record shows that the appellant suffers from 
multiple psychiatric disorders in addition to PTSD.  These 
include major depression, and histrionic and borderline 
personality disorders.  Again, service connection is only in 
effect for one psychiatric disorder-PTSD.  Thus, before any 
decision may be made the Board finds that additional 
development is necessary to differentiate the symptoms caused 
by PTSD from those caused by any other psychiatric entity.  
Thus, further development is in order.

Thirdly, at her March 1999 hearing the veteran indicated that 
she was receiving Social Security Administration (SSA) 
benefits based upon her disabilities.  In view of the 
possible relevance of the data relied on by SSA in awarding 
such benefits, further development related to such award, as 
specified in greater detail below, is warranted.  

Fourth, the claim of entitlement to individual 
unemployability cannot be adjudicated before the above noted 
claim of entitlement to service connection for fibromyalgia 
has been adjudicated.

Finally, with respect to the veteran's claim for an increased 
rating for her service-connected bilateral chondromalacia, 
the appellant asserts that she experiences persistent pain in 
each knee.  The record reflects that she was examined by VA 
in response to such disability in March and April 1998, with 
the VA examiner in March 1998 indicating that "a majority" 
of the veteran's knee pain may be of rheumatologic origin.  
Thereafter, at her March 1999 personal hearing, she indicated 
that she experienced knee locking on occasion and a 
subsequent clinical submission from private care providers 
reflects that she had in fact recently fallen on stairs.  
Given the foregoing, then, the Board is of the opinion that 
an updated examination by VA is necessary.

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request her to specify the names, 
addresses and approximate dates(s) of 
treatment relating to any health care 
provider(s), whether of VA or private, 
who may possess clinical evidence, not 
currently of record, which she feels 
would be helpful to her claims.  
Thereafter, in light of any response 
received and after obtaining any 
necessary authorization, the RO should 
take appropriate action to procure copies 
of any clinical records indicated.

2.  The RO should contact SSA for the 
purpose of obtaining copies of the 
records, to include medical records, 
concerning any award of Social Security 
disability benefits.  

3.  The RO should schedule the appellant 
for a comprehensive VA psychiatric 
examination by a board of two examiners 
who have never previously examined her.  
The appellant's claims folder and a copy 
of this remand must be furnished to the 
examiners and thoroughly reviewed in 
connection with the examinations.  All 
appropriate tests and/or studies must be 
conducted.  Following the examination the 
examiners must carefully differentiate 
and distinguish all symptoms caused by 
the service connected PTSD from those 
caused by major depression, any 
personality disorder, and/or alcohol 
dependency.  If a psychiatric disorder is 
caused or aggravated by PTSD that fact 
must be noted.  Additionally, to the 
extent possible, a Global Assessment of 
Functioning Score based on PTSD, and any 
disorder related to PTSD, alone must be 
assigned.  The impact of any stressor 
which took place before or after service 
must not be considered.  The examiners 
must also describe what types of 
employment activities would be limited 
because of PTSD alone.  If the examiners 
conclude that the appellant can the work, 
they must carefully differentiate their 
opinion from the May 1999 opinion of Karl 
W. Northwall, M.D.  If the examiners 
themselves differ in their opinions they 
must reconcile their opinions.  The 
examination reports should be typed.

4.  The RO should arrange for the veteran 
to undergo an orthopedic examination to 
determine the current severity of her 
service-connected bilateral 
chondromalacia.  Motion involving each of 
the veteran's knees should be stated in 
degrees numerically.  The examiner, after 
undertaking any special testing deemed 
necessary, must offer an opinion 
detailing what portion of any knee pain 
is due to the service connected 
chondromalacia versus what portion is due 
to any nonservice connected rheumatologic 
cause.  

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report must cover any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the veteran 
describes flare- ups of pain, the 
examiner must offer an opinion as to 
whether there would be any additional 
limits on functional ability during 
flare-ups, and if feasible, express this 
in terms of additional degrees of 
limitation of motion during the flare-
ups.  If the examiner is unable to offer 
an opinion as to the nature and extent of 
any additional disability during a flare-
up that fact must be so stated.  All 
opinions, and the supporting rationales, 
must be in writing.  Since it is 
important that each disability be viewed 
in relation to its history, the veteran's 
claims folder, and a copy of this REMAND, 
must be made available to and reviewed by 
the examiner prior to conducting the 
requested examination. The examination 
report should be typed.

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

6.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issues presented.  In 
readjudicating the veteran's increased 
rating claim for her knee disorders, the 
RO must give consideration to the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 
4.59 (1999).  In adjudicating the PTSD 
claim the RO should document their 
consideration of the Fenderson decision. 

7.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if she expresses 
disagreement pertaining to any other 
matter, both she and her representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should be provided appropriate 
notice of the requirements to perfect an 
appeal with respect to any issue(s) 
addressed therein which does not appear 
on the title page of this decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran unless she is otherwise 
notified.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



